PER CURIAM:
In this attorney disciplinary matter, respondent and disciplinary counsel have entered into an agreement under Rule 21 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413, SCACR. In the agreement, respondent admits misconduct and consents to a public reprimand. We accept the agreement and publicly reprimand respondent.
On March 6, 1998, the United States District Court for the Western District of North Carolina issued a memorandum and consent order suspending the license of respondent in the Western District and staying the suspension upon certain conditions. The North Carolina State Bar imposed reciprocal discipline on April 15,1998.
Respondent failed to promptly inform the Office of Disciplinary Counsel of being disciplined in these other jurisdictions contrary to the requirements of Rule 29(a), RLDE. In mitigation, respondent submitted her failure to notify was unintentional. This Court issued reciprocal discipline on November 6,1998.
Respondent has violated Rules 7(a)(1) and 7(a)(7), RLDE, and Rules 8.1(b) and 8.4(e), of the Rules of Professional Conduct contained in Rule 407, SCACR. Respondent’s conduct warrants a public reprimand. Accordingly, respondent is hereby publicly reprimanded.
PUBLIC REPRIMAND.